Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 16 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Non-Patent Literature References 1, 2, 3, and 4 have not been submitted to the Office. As such, they have not been considered. 

Claim Objections
Claim 3 is object to because of the following informalities:
“S3, judging that whether” is not grammatically correct. 
Claim 4 is objected to because of the following informalities:
The phrases “a update time of a input data sources,” “a precursor nodes,” “carrying out marking according to that whether ETL results,” “going on to mark the subsequent nodes according to that whether,”  are not grammatically correct. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 contains the element “the types of the data sources.” 
However, there is no antecedent basis for these terms in the claims. 

Claim 4 contains the elements “the final marking result.”
However, there is no antecedent basis for these terms in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of identifying ways to improving execution efficiency in a big data ETL model without significantly more. 
Independent claim 1 recites analyzing necessity of model execution according to updated characteristics of raw data sets, carrying out optimization judgment on a plurality of operator branches of the big data ETL model, and skipping redundant calculations during reconstruction of a cache table. 
This judicial exception is not integrated into a practical application because there is no claimed step of actually reconstructing the cache table, and thus no executed method that sees the results of the improved efficiency measures. The claims contain no specific machines, nor do the claims set forth any active step that will see an improvement to the processing of a computer. As such, the claims do not contain a practical application.
Applicant’s amendments to the claims make it clear that a certain set of “redundant calculations” are skipped for branches with lower update frequencies during reconstructing of a cache table. The previous claim set was written in such a way that reconstructing of a cache table appeared to occur. However, it does appear that the reconstruction step occurs or is claimed in the current claim set. Because there is no step positively citing that the cache table is reconstructed according to the claimed algorithm, the claims appear to have no practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims include no additional elements beyond the analysis, judgment, and skipping steps. The claims do not contain any specific machines nor any active steps that will improve the processing of a computer. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Dependent claims 2-4 are merely additional analysis and preparation steps for skipping redundant calculations during reconstruction of a cache table. As noted above, no such reconstruction occurs. Claim 3 additionally appears to specify that the claimed method is not actually executed according to the claimed steps (“when the big data ETL model is executed actually…”), with no subsequent step requiring that such execution occur. As such, dependent claims 2-4 are similarly rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US Pre-Grant Publication 2019/0213198) in view of Liu et al. (US Pre-Grant Publication 2017/0075965).

As to claim 1, Kannan teaches a branch optimization method for execution of a big data ETL model, comprising: 
Analyzing necessity of model execution according to updated characteristics of raw data sets and characteristics of the big data ETL model (see paragraphs [0025]-[0027]. Kannan determines an optimal bypass stage by analyzing an analytics workflow. Thus, the necessity of subsequent steps of a data model execution is analyzed. These steps are analyzed in view of data generated from different stages, or “update characteristics of raw data sets and the characteristics of the ETL model”); 
carrying out optimization judgment 5on a plurality of operator branches of the big data ETL model (see paragraphs [0025]-[0027]. A judgement to designate an optimal bypass stage is carried out by analyzing each stage of the workflow. Because each stage is analyzed, “a plurality of operator branches” are analyzed. As noted in paragraph [0030], ETL operations may include multiple analytical models) ; and 
skipping, for branches with lower update frequency, any redundant calculation during reconstructing a cache [database] (see paragraphs [0025]-[0029] and [0037]-[0039]. A similarity analysis is performed between ETL operations. If the similarity analysis shows that the data at this stage of the ETL is similar to stored results, the remaining steps of the ETL are skipped. Thus, the remaining steps of the ETL will have a lower update frequency because the data will change less than a threshold. Notably, insights data, or cache data, is reconstructed when skipping processes), 
so that repeated execution is reduced from an operator’s aspect, resulting in improved execution efficiency of the big data ETL model, and thereby carrying out efficient big data analysis (see paragraphs [0025]-[0029]. By performing the above steps, efficiency is gained and execution of unnecessary operators is reduced).  
Kannan does not explicitly show a cache table. 
Liu shows ingesting data into cache tables [for ETL jobs and analysis] (see paragraph [0046]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Kannan by the teachings of Liu because both references are directed to managing ETL operations. Liu simply provides to administrators of Kannan an option of using cached data in tables when working with data. This will allow Kannan to efficiently execute the similarity analysis using table operations. 

As to claim 2, Kannan as modified teaches the branch optimization method for execution of the big data ETL model according to claim 1, 
wherein the branch optimization comprises two phases including:  
ETL analysis results to be cached are determined in a first phase (see Kannan paragraphs [0025]-[0029] and [0037]-[0039]. A set of insights results may be determined as a first step); and 
execution states of ETL operators are marked according to cached results in a second phase, and redundant 15operators are skipped (see Kannan paragraphs [0025]-[0029] and [0037]-[0039]. The different stages are considered based on the cached insights results. A set of branches may be chosen to be skipped).  


Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. 

Applicant argues that Kannan “fails to suggests all the features of the amended claim 1 of the present application. Kannan neither teaches or suggests carrying out optimization judgment on a plurality of operator branches of the big data ETL model. Kannan also does not disclose that for branches with lower update frequency, any redundant calculation is skipped during reconstructing a cache table, so that the rate of repeated execution is reduced from an operator’s aspect.” 
In response to this argument, Kannan shows the claimed subject matter in paragraphs [0025]-[0027] and [0037]-[0039]. As noted in those paragraphs, a judgement to designate an optimal bypass stage is carried out by analyzing each stage of the workflow. Because each stage is analyzed, “a plurality of operator branches” are analyzed. In addition, a similarity analysis is performed between ETL operations. If the similarity analysis shows that the data at this stage of the ETL is similar to already stored results, the remaining steps of the ETL are skipped. Thus, the remaining steps of the ETL have a lower update frequency because the data will change less, or be updated less. When determining that the update frequency is lower, unnecessary or redundant calculations may be skipped. Insights data, which is equivalent to cache data, is built, or reconstructed, when skipping processes.  

Applicant argues that the cited paragraphs of Kannan do not suggest that for branches with lower update frequency, any redundant calculation may be skipped during reconstructing the cache table. Further, the Office Action on page 6 acknowledges that Kannan does not explicitly show a cache table. Accordingly, it is not possible for Kannan to suggest the limitation of ‘skipping, for branches with lower update frequency, any redundant calculation during reconstructing a cache table.” 
As noted above, Kannan does show skipping redundant calculations in branches with a lower update frequency. Kannan also shows building cache data by building insight data. Liu is relied upon to build cache tables as part of an ETL process (see Liu paragraph [0046]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that “nowhere in the teachings of Liu, it is suggested skipping, for branches with lower update frequency, any redundant calculation during reconstructing a cache table.” 
Examiner notes that Liu is not relied upon for this feature. Kannan is relied upon to show this feature for the reasons given above. 

Applicant then argues that neither Kannon nor Liu teach out the “carrying” and “skipping” steps in claim 1. 
Examiner notes that this point has been addressed above and Applicant includes no additional reason as to how the subject matter of the cited references does not show the claimed art. Kannan as modified by Liu does show the claimed steps for the reasons provided in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES D ADAMS/Primary Examiner, Art Unit 2152